Title: Report on the Petition of Margaret Fisher, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred by the House of Representatives, the petition of Margaret Fisher, respectfully makes the following Report thereupon.
The petition seeks compensation for expenditures and services, alleged to have rendered and made, by Henry Fisher (the petitioner’s deceased husband) he having been stationed, during the late war, at Lewes near Cape Henlopen, under the appointment and instruction of the Council of Safety of the State of Pennsylvania.
As far as may regard a general compensation, for the time and service of the petitioner’s late husband, ’tis evident, from the nature of his appointment, that the application can be properly addressed only to the State of Pennsylvania.
Special services, immediately rendered to the United States, and expenses, incurred for their purposes, would be entitled to compensation and reimbursement, according to their nature and extent. But to these also an objection arises, in the present case, from the Acts of limitation, no account having been exhibited against the United States, ’till .
From the face of the account, it appears, that several of the items would not be admissible in the course of the Treasury, if no bar existed; and the propriety of some others could not be safely investigated at so late a day. There is a possibility, that some of the articles charged may have been paid for by the officers, to whom, or to whose order, they may have been furnished.
For so long a delay, no sufficient reason, by way of excuse, is assigned.
Wherefore, though the Secretary is under a general impression, from the documents produced to him, that there are probable grounds of equitable claim upon the United States, on behalf of the petitioner, in some particulars, he does not consider it, as a case, presenting reasons of sufficient force, for making an exception to the operation of the Acts of limitation; the cautious maintenance of which, as a general rule, is recommended by so many weighty considerations.
All which is humbly submitted

Alexander HamiltonSecry. of the Treasry.
Treasury Department,November 21st 1792.

